IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20488
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                 STEVE ARTHUR GARWOOD, also known
                 as Andrew Patrick Garwood, also
                         known as Bubba G,

                                                 Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-279-1
                       --------------------
                           March 6, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Larry Chris Iles, the attorney appointed to represent Steve

Arthur Garwood on appeal, has moved for leave to withdraw and has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Garwood has received copies of counsel’s motion and brief

but has not filed a response.   Our independent review of the record

and brief shows that there are no nonfrivolous issues for appeal.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and this

appeal is DISMISSED.          See 5TH CIR. R. 42.2.




G:\opin-sc\02-20488.opn.wpd             2